On Rehearing.
PROVOSTY, J.
The rehearing was granted solely on the question of the sufficiency of the citation of Berenice and Ethel Adler, both non compos mentis. Counsel argue that, when the present proceeding came to be instituted, it was not possible to be certain whether these two persons were absentees or residents of the state, they having no fixed habitation, but spending part of their time, at irregular intervals, in, and part out of, the state, and that, in view of this uncertainty, it was deemed advisable by the attorneys instituting the proceeding to cite them as absentees and as residents both, and that this was done, that a curator ad hoc was appointed to represent them as absentees, which mode of proceeding against an absentee was approved by this court in the case of Hansell v. Hansell, 44 La. Ann. 548, 10 South. 941, and that “a special curator, in the sense of a tutor ad hoc to minors,” was appointed to represent them as residents, which is the mode prescribed for such a case by articles 313 and 415, C. C., and Act No. 308 of 1910, p. 525, amending article 964, C. P.
The pleadings contain no allegation that the said two persons were absentees at the time of the institution of this proceeding; and the nearest that the evidence comes to showing that they were is the recital in the statement of facts that at the date of the partition suit, in 1908, Ethel Adler had then been adjudged non compos mentis by a court of the state of New York, and that on September 12, 1914, a court of the state of North Carolina entered a judgment of commitment against Berenice Adler. This evidence falls short of making proof that at the time of the institution of this proceeding *969in December, 1914, either of these persons was an absentee.
Article 313 of the Code has reference only to minors, and article 415 only to persons interdicted; and the said defendants are neither minors nor persons interdicted, unless the judgment of the court of New York adjudging Ethel Adler to be non compos mentis can be taken to be the equivalent of an interdiction within the meaning of said article 415 — a matter as to which this court, in the absence of said judgment and of the laws under which it was rendered, is not advised.
Act No. 308 of 1910, amending article 964 of the Code of Practice, reads as follows:
“Art. 964. Tutors and Curators Ad Hoc. The above provision shall not be so construed as to prevent persons having claims against a minor, insane person not interdicted, but committed to an insane asylum, or a person absent, pursuing the same previous to the interdiction of such insane person, or to a tutor or curator having been appointed as above prescribed; but in such cases, the person claiming must in his petition pray the court to which it is addressed to appoint a tutor or curator ‘ad hoc’ to defend the minor, insane, or absent person in the action.”
This law has application only to persons “committed to an insane asylum,” by which, we take it, is meant persons actually the inmates of an asylum, not persons who may at one time have been so committed, but who are no longer under the authority of such commitment. For all that appears, the said commitments of the courts of the states of New York and North Carolina may no longer be in force or operation; and therefore the evidence falls short of establishing that at the time of the institution of this proceeding the said persons were committed to an insane asylum within the meaning of said statute.
It is therefore ordered that the judgment heretofore handed down herein be reinstated as the judgment of this court.